IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30552
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BOBBIE L. BORDELON,

                                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 01-CR-295-ALL
                         --------------------
                           December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Bobbie L. Bordelon pleaded guilty to an indictment charging

him with being a felon in possession of a firearm and making

false statements in application for a firearm in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2).   Bordelon has appealed his

sentence.

     Bordelon argues that his sentence was imposed in error

because the plain language of the application notes for U.S.S.G.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30552
                                 -2-

§ 5G1.3 merely suggest that a sentence imposed on a defendant on

parole for an unrelated offense at the time of the instant

sentencing should be served consecutive to any time resulting

from a revoked parole term.   This court, however, has ruled that

the application notes to that sentencing guideline do in fact

require that the sentence be served consecutively.    United States

v. Alexander, 100 F.3d 24, 27 (5th Cir. 1996); United States v.

Reyes-Lugo, 238 F.3d 305, 309-10 (5th Cir. 2001).    Accordingly,

the sentence is affirmed.

     AFFIRMED.